                       IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       ) Chapter 11
                                                             )
                                          1
TSAWD HOLDINGS,INC., et al.                                  ) Case No. 16-10527(MFW)
                                                             ) (Jointly Administered)
                                                             )
                          Debtors.                           )
                                                             ) Related Docket No.4624

    CERTIFICATION OF NO OBJECTION(NO ORDER REQUIRED)REGARDING
    THIRTY-NINTH MONTHLY FEE APPLICATION FOR COMPENSATION AND
 REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
  AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
     FOR THE PERIOD FROM AUGUST L 2019 THROUGH SEPTEMBER 30.2019



                 The undersigned hereby certifies that, as ofthe date hereof, no objection has been

received to the Thirty-Ninth Monthly Application ofPachulski Stang Ziehl <Sc Jones LLP

fTSZ&J”l. as Counselfor the Official Committee of Unsecured Creditorsfor Interim

Compensationfor Services Rendered and Reimbursement ofExpensesfor the Period August 1,

20]9 through September 30, 2019(the “Application”![Docket No. 4624]. The undersigned
further certifies that the Court’s docket in this case has been reviewed and no objection to the

Application appears thereon. Pursuant to the Notice of Application, objections to the

Application were to be filed and served no later than November 8, 2019 at 4:00 p.m. prevailing
Eastern Time.


                 Pursuant to the Order Establishing Proceduresfor Interim Compensation and

Reimbursement ofExpensesfor Professionals [Docket No. 806] entered on March 24,2016,the

Debtors are authorized to pay PSZ&J $12,769.20 which represents 80% of the fees($15,961.50)

'        The Debtors and the last four digits oftheir respective taxpayer identification numbers are as follows:
TSAWD Holdings, Inc.(9008); Slap Shot Holdings, Corp.(8209); TSA WD,Inc.(2802); TSA Stores, Inc.(1120);
TSA Gift Card, Inc.(1918); TSA Ponce, Inc.(4817); and TSA Caribe, Inc.(5664). The headquarters for the above-
captioned Debtors is located at 1050 West Hampden Avenue, Englewood, Colorado 80110.
and $3,218.97 which represents 100% of the expenses requested in the Applieation for the period

from August 1, 2019 through September 30, 2019, upon the filing of this Certifieation and

without the need for entry of a Court order approving the Application.


Dated: November 15, 2019                    PACHULSKl STANG ZIEHL & JONES LLP

                                            /s/ Colin R. Robinson
                                            Robert J. Feinstein(NY Bar No. 1767805)
                                            Jeffrey N. Pomerantz(CA Bar No. 143717)
                                            Bradford J. Sandler(DE Bar No. 4142)
                                            Colin R. Robinson(DE Bar No. 5524)
                                            919 North Market Street, 17''’ Floor
                                            PO Box 8705
                                            Wilmington, DE 19899 (Courier 19801)
                                            Telephone; 302.652.4100
                                            Facsimile: 302.652.4400
                                            Email: rfeinstein@pszjlaw.eom
                                                  jpomerantz@pszjlaw.eom
                                                   bsandler@pszjlaw.eom
                                                   erobinson@pszjlaw.eom


                                             Counsel to the Official Committee of Unsecured
                                             Creditors

DOCS DE:225531.3 80784/002




                                                2
